DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered.
With regard to the interview summary, the examiner agrees with Applicant’s summary.
With regard to the double patenting rejection, Applicant’s response has been noted.  Per MPEP 804, a double patenting rejection cannot be held in abeyance.  An updated double patenting rejection in response to the amendments appears below.
With regard to the 112(b) rejection, Applicant’s arguments are convincing.  The rejection of claim 92 over 112(b) has been withdrawn.
With regard to the rejection of claims 77-79, 82-91, 96 over Prisco and Ben-Haim, Applicant’s arguments are convincing. Prisco and Ben-Haim fail to disclose a tapered distal tip and there is no reason to modify either reference to have a tapered distal tip.
With regard to claim 89, Applicant’s arguments are convincing.  Ben-Haim teaches the groove contiguous with the exterior surface of the outer wall, not interior of an exterior surface of the outer wall.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 77-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7 of U.S. Patent No. 9,636,040 in view of Park et al (US 8,649,847). Regarding claim 77 of the application, claim 1 of the patent discloses a  minimally invasive system (“a flexible needle” is a species of a minimally invasive system) comprising an elongate medical instrument comprising a flexible body including a wall including a channel, the channel including a groove (claim 1, lines 54-55, 61-62), a lumen defined by an interior surface of the wall (claim 1, lines 55-56), and a tapered distal tip portion (claim 1, lines 59-61 “the distal tip portion of the flexible elongate needle body is configured to pierce or puncture target tissue” implies a tapered distal tip suitable for piercing tissue), the shape sensor configured to detect a shape characteristic of the flexible body (page 1, lines 1-4).
Claim 77 of the application differs from claim 1 of the patent in calling for an actuator for manipulating the elongate medical instrument.  Park teaches an elongated flexible needle including shape sensors, wherein the needle includes an actuator for manipulating the elongated flexible needle (col. 3, lines 1-9; col. 5, lines 20-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1 to include an actuator to steer the flexible element to the desired target location.
The listed dependent claims clearly correspond to the listed patent claims.
Allowable Subject Matter
Claims 89-96 are allowed.
Claims 77-80 are allowable over the prior art of record, but for the double patenting rejection above.
Claims 81-88 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of the independent claims could not be found and was not suggested by the prior art of record.
Regarding claim 77, the subject matter not found is an elongate instrument including a flexible body including a wall including a channel, the channel including a groove, a lumen defined by an interior surface of the wall, and a tapered distal tip, and a shape sensor coupled to the flexible body, wherein the shape sensor is at least partially positioned in the groove, in combination with the features of the invention, substantially as claimed.  
The closest prior art of record, in additional to those cited in the prior Office action, is Park et al (US 8,649,847) which discloses a similar system in figs. 6A, B, but fails to disclose a needle lumen.
Regarding claim 89, the prior art fails to teach or fairly suggest an elongate instrument comprising a flexible body including a wall including a channel, the channel including a groove positioned interior of the exterior surface of the wall, and a lumen defined by the interior surface of the wall, and a shape sensor coupled to the flexible body, wherein the shape sensor is at least partially position within the groove, and a processor configured to determine, based on detected shape characteristics, when the instrument reaches a target location within the patient anatomy, in combination with the features of the invention, substantially as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783